UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 27, 2007(November 27, 2007) CICERO INC. (Exact name of registrant as specified in its charter) Delaware 000-26392 11-2920559 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1433 Highway 34, Building C, Farmingdale, New Jersey07727 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code (732) 919-3150 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 REGULATION FD DISCLOSURE The following information is furnished pursuant to Item 7.01, “Regulation FD Disclosure”. On November 27, 2007 Cicero Inc. issued a press release announcing that it has been selected by Avaya Inc., a leading global provider of business communications applications, systems and services, for membership in the Avaya DevConnect program. A copy of Cicero’s press release is attached hereto as Exhibit 99 and hereby incorporated by reference. Exhibit NumberExhibit description 99Press release, dated: November 27, 2007 issued by Cicero Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Date:November 27, 2007 CICERO INC. By: /s/ John P. Broderick John P. Broderick Chief Executive and Financial Officer
